Citation Nr: 1720950	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  12-34 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to an initial disability rating in excess of 10 percent for degenerative joint disease of the left hip on a schedular basis and extraschedular basis pursuant to 38 C.F.R. § 3.321(b).

2. Entitlement to an initial disability rating in excess of 10 percent for degenerative joint disease of the right hip on a schedular basis and extraschedular basis pursuant to 38 C.F.R. § 3.321(b).

3. Entitlement to an initial compensable rating for a left anterior thigh strain on a schedular basis and extraschedular basis pursuant to 38 C.F.R. § 3.321(b).

4. Entitlement to an initial compensable rating for a right anterior thigh strain on a schedular basis and extraschedular basis pursuant to 38 C.F.R. § 3.321(b).

5. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1984 to April 2004.

This appeal is before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision issued by the RO. 

In April 2015, the Veteran testified before the undersigned Veterans Law Judge (VLJ) in a video-conference hearing; a transcript of the hearing is of record. 

In August 2015, the Board remanded the issues on appeal for further development of the record. The case has been returned to the Board.

The claim for a TDIU rating has been added to the appeal pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.

Due to a change in the applicable law, the Board must again REMAND this matter to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran underwent VA examination for his left and right hip and thigh disabilities in March 2014. During the intervening time, however, the Court has held "that the final sentence of [38 C.F.R.]§ 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities." Correia v. McDonald, 28 Vet. App. 158, 168 (2016). The Court further stated that in order "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of [38 C.F.R.]§ 4.59." Id. at 169-70. 

The final sentence of 38 C.F.R. § 4.59 provides that "the joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint." In review of the March 2014 VA examination report, it is unclear whether the VA examiner tested the left and right hip and thigh disabilities for pain on both active and passive motion, and in both weight-bearing and non-weight-bearing conditions. Thus, a remand is required for a new examination and readjudication.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA joint examination to assist in determining the nature and severity of the left and right hip and thigh disabilities. The entire claims file should be made available to, and be reviewed by, the VA examiner. All appropriate tests, studies, and consultation, including any pertinent diagnostic imaging and radiography, should be accomplished and all clinical findings should be reported in detail.

Specifically, the examiner is requested to test the range of motion in active motion, passive motion, weight-bearing, and non-weight-bearing. If the examiner is unable to conduct the required testing or concludes that the required testing is not feasible, he or she should provide a detailed explanation for why testing could not be accomplished. 

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific limitation(s) of motion, if any, accompanied by pain. To the extent possible, the examiner should assess the degree of severity of any pain. Tests of joint movement against varying resistance should be performed. The extent of any incoordination, weakened movement, and excess fatigability on use should also be described by the examiner. The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss. If this testing is not feasible, the examiner should provide a detailed explanation for why such could not be accomplished.

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups. If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss. If this testing is not feasible, the examiner should provide a detailed explanation for why such could not be accomplished.

As indicated above, the examiner should review the record in conjunction with commenting on the severity of the Veteran's left and right hip and thigh disabilities; however, his or her attention is drawn to the following:

*VA examination report of December 2011 

*VA examination report of March 2014 

THE EXAMINER IS ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND/OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT.

2. On readjudication, the RO should examine the record to determine whether referral of this matter for extraschedular evaluation is warranted. After completing all indicated development, readjudicate the claims in light of all the evidence of record. If any benefit sought on appeal remains denied, the Veteran should be furnished a fully responsive supplemental statement of the case and afforded a reasonable opportunity for response.

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

